273 F.2d 162
J. R. SCOTT, Receiver, etc., Appellants,v.MACO WAREHOUSE CORPORATION et al., Appellees.
No. 13884.
United States Court of Appeals Sixth Circuit.
December 10, 1959.

Donald L. Halladay of Noone & Noone, Chattanooga, Tenn., for appellants.
U. L. McDonald of Kefauver, Duggan & McDonald, Chattanooga, Tenn. for appellees.
Before McALLISTER, Chief Judge, and CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court of the United States for the Eastern District of Tennessee, Southern Division, In re Tom Moore, Inc., 179 F.Supp. 285, affirming an order of the Referee in Bankruptcy, by which a petition for a turnover order and a contempt citation was denied.


2
The appeal was submitted to the Court upon the record, the briefs of the respective parties and the oral arguments of counsel in open court.


3
Upon consideration whereof, we find that Clive W. Bare, successor Referee in Bankruptcy before making his order dismissing Receiver's petition for a contempt citation and a turnover order considered the petition, the motion of the respondents to dismiss the petition and the transcript of proceedings of the hearing on the petition and motion of July 30, 1958 before Eugene J. Bryan, predecessor Referee.


4
We further find that Referee Bare had power and authority to make the order and that it is a legal and proper order; that his finding that the Court did not have summary jurisdiction to take possession of the property because it was not in the custody or control of the bankrupt at the time the petition in bankruptcy was filed and was claimed by an adverse claimant was amply supported by the evidence; and that the order of Leslie R. Darr, District Judge, denying the petition for review and affirming the order of the Referee of October 29, 1958 should be affirmed for the reasons stated in his opinion.


5
It Is, Therefore, Ordered that the judgment of the District Court be and the same is hereby affirmed.